FILED
                               NOT FOR PUBLICATION                                        AUG 15 2011

                                                                                      MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                  U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 PETRA MARTINEZ,                                        No. 10-15843

                Plaintiff - Appellant,                  D.C. No. 1:09-cv-5630-WHA

     v.
                                                        MEMORANDUM*
 AMERICA’S WHOLESALE LENDER;
 COUNTRYWIDE HOME LOANS
 SERVICING LP; BANK OF AMERICA,
 RECONTRUST COMPANY N.A.; and
 BANK OF NEW YORK MELLON,

                Defendants - Appellees.


                      Appeal from the United States District Court
                        for the Northern District of California
                      William H. Alsup, District Judge, Presiding

                           Argued and Submitted May 12, 2011
                                San Francisco, California

Before: GOULD and M. SMITH, Circuit Judges, and ST. EVE, District Judge.**

       In this appeal, Petra Martinez contends that the district court erroneously



          *
              This disposition is not appropriate for publication and is not precedent, except as
provided by Ninth Circuit Rule 36-3.
          **
                 The Honorable Amy J. St. Eve, United States District Judge for the Northern
District of Illinois, sitting by designation.
granted summary judgment in favor of Defendants. As the facts and procedural

history are familiar to the parties, we do not recite them here except as necessary to

explain our disposition. For the reasons explained below, we affirm the district

court’s grant of summary judgment in part and reverse it in part.

       We review a district court’s grant of summary judgment de novo. See

Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 921 (9th Cir. 2011).

In doing so, we view the evidence in the light most favorable to the nonmoving

party, and determine both whether any genuine dispute as to any material fact

exists and whether the district court correctly applied the substantive law. See id.

       In her Complaint, Martinez brought a number of causes of action against

Defendants based on their alleged role in foreclosing on a property over which she

held a mortgage interest. The relevant causes of action were to quiet title, for an

accounting, for tortious violation of statute (the Real Estate Settlement Procedures

Act), for unfair competition, for unfair debt-collection practices, for declaratory

relief, for slander of title, for intentional infliction of emotional distress, and for

negligent infliction of emotional distress.

       Although the district court separately analyzed each of these causes of

action, as well as two implicit “overarching claims” of a “right to initiate

foreclosure proceeding[s]” and “deficient notice,” Martinez abandons all but two


                                              2
of them on appeal. Specifically, in her opening brief, Martinez only addresses her

claim under California Civil Code Section 2923.5 (though her Complaint does not

identify it as a discrete cause of action) and her action to quiet title on the basis that

Defendants lacked authorization to carry out the foreclosure. She either ignores or

gives mere passing reference to her other causes of action, and so she has waived

them. See United States v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010) (citing

United States v. Williamson, 439 F.3d 1125, 1138 (9th Cir. 2006)); Rattlesnake

Coal. v. U.S. Envtl. Prot. Agency, 509 F.3d 1095, 1100 (9th Cir. 2007).

      We affirm the district court’s grant of summary judgment in favor of

Defendants on Martinez’s Section 2923.5 claim. Although a private right of action

exists under this section, the remedy “is a simple postponement of the foreclosure

sale, nothing more.” Mabry v. Superior Court, 110 Cal. Rptr. 3d 201, 204 (Cal. Ct.

App. 2010). It follows that a claim under Section 2923.5 necessarily fails if a

foreclosure sale has occurred. See Hamilton v. Greenwich Investors XXVI, LLC,

126 Cal. Rptr. 3d 174, 185-86 (Cal. Ct. App. 2011). Defendants observe that the

relevant property was sold in foreclosure on April 28, 2010, and Martinez concedes

this fact in her reply. Martinez’s Section 2923.5 claim therefore fails.

      The final issue concerns Martinez’s quiet-title claim. The district court

granted summary judgment to Defendants on this claim because “[u]ndisputed


                                            3
facts show that plaintiff has an outstanding loan on the property, and that defendant

BNYM [Bank of New York Mellon] holds the promissory note. Plaintiff cannot

quiet the title until she repays the mortgage.” It is generally true that, in California,

“‘an action to set aside a trustee’s sale for irregularities in sale notice or procedure

should be accompanied by an offer to pay the full amount of the debt for which the

property was security.’” Ferguson v. Avelo Mortg., L.L.C., 126 Cal. Rptr. 3d 586,

591 (Cal. Ct. App. 2011) (quoting Arnolds Mgmt. Corp. v. Eischen, 205 Cal. Rptr.

15, 17 (Cal. Ct. App. 1984)). In the present case, however, Martinez has alleged

that the purported trustee, ReconTrust Company, N.A. (“ReconTrust”), had no

interest in the subject property and thus lacked authorization to attempt, or effect, a

nonjudicial foreclosure. If Martinez were to prove this allegation, the foreclosure

sale would be void under California law. See Dimock v. Emerald Props., L.L.C.,

97 Cal. Rptr. 2d 255, 261-63 (Cal. Ct. App. 2000). The tender rule does not apply

to a void, as opposed to a voidable, foreclosure sale. See Ferguson, 126 Cal. Rptr.

3d at 592; Dimock, 97 Cal. Rptr. 2d at 262-63; 4 Miller & Starr, Cal. Real Estate §

10:212 (3d ed.).

      There would have been no error if Defendants had introduced admissible

evidence establishing that there is no genuine dispute that ReconTrust was

authorized to carry out the foreclosure sale, such that the sale was not void. Cf.,


                                            4
e.g., Ferguson, 126 Cal. Rptr. 3d at 595 (distinguishing Dimock and holding that

trustee’s sale conducted by authorized party is “merely voidable,” not void). In

moving for summary judgment, however, Defendants relied on documents attached

to declarations including those of Kalama M. Lui-Kwan, George Merziotis, and

Eva Tapia. Martinez, in opposing Defendants’ motion for summary judgment,

filed evidentiary objections to these declarations, which the district court overruled

without explanation. We conclude that the district court abused its discretion in

doing so.

      A declarant must lay a proper foundation for evidence considered on

summary judgment. Bias v. Moynihan, 508 F.3d 1212, 1224 (9th Cir. 2007). For

documentary evidence submitted on summary judgment, however, “a proper

foundation need not be established through personal knowledge but can rest on any

manner permitted by Federal Rule of Evidence 901(b) or 902.” Secs. & Exch.

Comm’n v. Phan, 500 F.3d 895, 913 (9th Cir. 2007) (quoting Orr v. Bk. of Am., NT

& SA, 285 F.3d 764, 774 (9th Cir. 2002)). Put differently, “[t]he documents must

be authenticated and attached to a declaration wherein the declarant is the ‘person

through whom the exhibits could be admitted into evidence.’” Bias, 508 F.3d at

1224 (quoting Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,

1551 (9th Cir. 1990)).


                                          5
      Lui-Kwan sought to introduce title documents, a variety of deeds, notices,

and other evidence relevant to the present case. His declaration presents numerous

authentication problems. First, he declared that he had reviewed title documents

that “appear” to have been recorded with the Monterey County Recorder’s office.

Second, he obtained copies of the relevant documents from private websites, which

are not self-authenticating. Cf. United States v. Salcido, 506 F.3d 729, 733 (9th

Cir. 2007) (per curiam); United States v. Tank, 200 F.3d 627, 630 (9th Cir. 2000).

      Defendants nevertheless argue that “[a] majority of the exhibits are

documents recorded with the Monterey County Recorder bearing an official stamp

for the date and time of the recording as well as a document number . . . and, as

such, are self-authenticating[.]” The attached documents, however, are not

originals, but are copies, and therefore are not self-authenticating. Compare

United States v. Weiland, 420 F.3d 1062, 1074 (9th Cir. 2005) with United States

v. Hampton, 464 F.3d 687, 689 (7th Cir. 2006). Federal Rule of Evidence 902(4),

which governs “certified copies of public records,” requires the custodian or other

authorized person to certify that the copies are correct. Fed. R. Evid. 902(4).

Defendants failed to satisfy this requirement.

      Defendants similarly failed to authenticate the documents attached to

Tapia’s declaration, which claim to be true and correct copies of documents


                                          6
concerning Martinez’s loan and the Defendants’ corporate relationships. Tapia

asserted her “understanding” and “familiar[ity]” with the stated facts in a

conclusory manner that fails to establish her personal knowledge about the relevant

events and documents. Shakur v. Schriro, 514 F.3d 878, 890 (9th Cir. 2008); Bank

Melli Iran v. Pahlavi, 58 F.3d 1406, 1412 (9th Cir. 1995). Moreover, the

documents attached to her declaration are not admissible as “[c]ertified domestic

records of regularly conducted activity,” Fed. R. Evid. 902(11), because the

declaration contains no certification that ReconTrust made the records at or near

the time of the occurrence of the relevant matters, that it kept the records in the

course of a regularly conducted activity, or that it made the records by the regularly

conducted activity as a regular practice. Because Tapia failed to lay a foundation

for her personal knowledge about the documents, her testimony is not adequate

extrinsic evidence from “a witness who wrote it, signed it, used it, or saw others do

so” to establish admissibility under Federal Rule of Evidence 901(b)(1). Orr, 285

F.3d at 774 n.8 (internal quotation marks omitted). Defendants therefore failed to

authenticate the documents attached to Tapia’s declaration, and Tapia’s non-

documentary factual assertions fail to meet the personal knowledge requirement of

Federal Rule of Civil Procedure 56(e)(1) (2009).

      For the same reasons, we find that the documentary exhibits and factual


                                           7
assertions of George Merziotis—to the extent that they are even relevant to the

remaining cause of action—fail to satisfy Federal Rule of Civil Procedure 56(e)

and the associated rules of evidence.

      In light of these evidentiary problems, Defendants failed to introduce

sufficient admissible evidence to establish that the foreclosure sale was valid. We

therefore reverse as to Martinez’s quiet-title claim and remand to the district court

for further proceedings consistent with this disposition. Because the sole

remaining claim is founded on state law, we invite the district court to consider

whether it has subject-matter jurisdiction over the case.

      Each party shall bear its own costs.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                          8